Case 2:20-mj-16089-ARM Document 4 Filed 09/17/20 Page 1 of 1 PagelD: 4

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA Magistrate Case No. = QD— ) boss |

V.
ORDER

__Dawsa Nickerson

The financial ability of the defendant to retain counsel having been established by the
Court, and the defendant not having waived the appointment of counsel,

TIS onthis_ JA _ day of Se pyemb er , 2020

ORDERED that the Office of the Federal Public Defender for the District of New
Jersey is hereby appointed to represent said defendant in this cause until] further Order of the

Court.

 

a
; f , 7, Wi, a : = =
Gg Yo 9 lag fon fre
HONORABLE ANTHONY R. MAUTONE
UNITED STATES MAGISTRATE JUDGE
